894 So. 2d 1153 (2005)
Pamela Noel Godfrey CALI, Individually and as Natural Tutrix for Her Minor Child, Cassidy Grace Cali
v.
Denacua CORY, National Automotive Insurance Company, State Farm Mutual Automobile Insurance Company and State Farm Fire and Casualty Insurance Company.
No. 2004-CC-3155.
Supreme Court of Louisiana.
February 25, 2005.
In re State of Louisiana; Department of Transportation & Development;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. H, No. 2000-3868; to the Court of Appeal, Fourth Circuit, No. 2004-C-1227.
Denied.
VICTORY, J., would grant the writ.
TRAYLOR, J., would grant the writ.